Citation Nr: 1136163	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active military service in the U.S. Air Force from April 1976 to August 1992 and served on active duty for training from October 1995 to March 1996, with Reserve service until December 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, found that new and material evidence had not been received to reopen a claim of entitlement to service connection for left ear hearing loss.  

In April 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge.

In June 2010, the Board issued a decision finding that new and material evidence had been received to reopen the claim for service connection for left ear hearing loss.  After reopening, the Board remanded the claim for service connection for left ear hearing loss for further evidentiary development, to include scheduling the Veteran for a VA examination.  The Veteran underwent a VA examination in July 2010.  In January 2011, however, the Board found that the Veteran had submitted correspondence and additional evidence, pertinent to his claim, without waiver of agency of original jurisdiction (AOJ) consideration, and that the VA examiner in 2010 had made an erroneous reference to the record.  Thus, in January 2011, the Board again remanded the claim for further evidentiary development, to include requesting that the Veteran provide information regarding treatment from medical providers, that the RO obtain any such records, and that the Veteran be scheduled for another VA examination.  Because the Veteran was sent a letter requesting information regarding his medical providers (but provided no additional information for the RO to use to attempt to obtain records) and underwent another VA examination in April 2011, the Board is satisfied that there has been substantial compliance with the remand directives set out in January 2011.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in the January 2011 remand, the Board noted that the issues of reopening a claim for entitlement to service connection for tinnitus and entitlement to an increased and/or total disability rating for an acquired psychiatric disorder had been raised by the record, but had not been adjudicated by the AOJ.  The Board then referred these issues to the AOJ for appropriate action.  Because it is unclear if these issues have yet to be considered by the AOJ as this matter was remanded to the Appeals Management Center (AMC) in Washington, D.C., these matters are again referred to the AOJ.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's left ear hearing loss is related to his active military service or to a service-connected disability.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by service, and is not due to, the result of, or aggravated by a service-connected disability; and left ear sensorineural hearing loss may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2004, November 2005, and June 2007 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the June 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  In addition, the Board finds that the VA examinations in June 2004, July 2010, and April 2011 are adequate.  Although it is unclear if the June 2004 VA examination included a review of the claims folder, it appears that the VA examiner had access to pertinent information from the Veteran's period of service and medical history.  Moreover, the July 2010 and April 2011 VA examinations both included a review of the claims folder and a history obtained from the Veteran.  In addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record, and the Board concludes that these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show that a Reference Audiogram (AF Form 1491), dated in February 1977 indicated that, upon audiometric testing, the Veteran's hearing acuity at 3000 and 4000 Hertz, in the right ear, was 30 decibels, and 25 decibels in the left ear.  The Veteran's job code was listed as AGE driver, and he indicated he was assigned to duty with noise in November 1976.  He reported he had no previous significant noise exposure.  It was also noted that he had previously been issued earplugs.  In a Reference Audiogram, dated in December 1977, audiometric testing showed that his hearing acuity at 3000 and 4000 Hertz, in the right ear, was 25 decibels, and 20 decibels in the left ear.  The Veteran's job code was listed as AGE driver, and he indicated his primary noise exposure was on the flight line.  He indicated that the date he was initially assigned to noise duty was in December 1976.  His hearing level was estimated to be good.  In June 1982, the Veteran complained of decreased hearing for six months and reported he worked in a high noise area two years prior.  He was referred for an otolaryngology consultation.  In July 1982, the examiner noted that the Veteran's present hearing thresholds were well within normal limits and through the speech ranges.  The examiner also noted mild loss of hearing sensitivity, bilaterally, in the high tones, sensorineural in nature and noise-related.  The recommendation was to use hearing protection when exposed to potentially damaging noise and follow-up in one year.  A July 1982 hearing evaluation report noted a history of noise exposure, two years prior, while the Veteran was working in the motor pool.  The diagnosis was bilateral mild high tone hearing loss, sensorineural in nature.  The examiner noted that the present hearing thresholds, through speech ranges, were well within normal limits, and that the present loss appeared to be noise-related.  The Veteran was counseled regarding the use of hearing protection, and it was recommended that he be seen for annual follow-up.  

STRs further show that in March 1986, the Veteran was seen for a one week history of left ear pain, and reported that it felt like something was popping.  The assessment was suspect TMJ dysfunction.  Six days later, he reported the popping and discomfort had subsided, and the assessment was resolving TMJ syndrome.  In a January 1987 report of medical history, the Veteran responded "yes" to having or having had hearing loss, and it was noted that he had mild high frequency hearing loss first noted in 1980, when he was evaluated by an audiologist at the USAF medical center.  The related medical examination report in January 1987 showed the Veteran's hearing acuity at 3000 and 4000 Hertz, was 25 and 30 decibels, respectively, in the right and left ears, and the diagnosis was high frequency hearing loss, mild, non-progressive.  A June 1991 periodic medical examination report indicated that the Veteran had high frequency hearing loss in the left ear, non-progressive.  Audiometric testing in June 1991 showed that his hearing acuity at 3000 and 4000 Hertz, was 20 and 25 decibels, respectively, in the right ear; and 25 and 30 decibels, in the left ear.  

The record reflects that the Veteran separated from his second period of active duty in March 1996, and, thereafter, served in the Reserves through 2002.  Thus, STRs from his service in the Reserves showed that in a July 1996 hearing examination, the Veteran reported exposure to loud noise in the past 15 hours and that he wore hearing protection.  He also responded "don't know" to the question of whether he now had hearing loss of any kind.  On audiometric testing in July 1996, his hearing acuity at 3000 and 4000 Hertz, was 30 and 35 decibels, respectively, in the right ear, and 25 and 30 decibels in the left ear.  In a September 1996 report of medical history, the Veteran noted possible hearing loss.  Audiometric testing in September 1996 showed that his hearing acuity at 3000 and 4000 Hertz, was 25 decibels, in both the right and left ear.  In June 1997, the Veteran underwent "audiology for annual occupational" and his hearing acuity at 3000 and 4000 Hertz, was 30 decibels, in the right ear, and 25 and 30 decibels in the left ear.  

Private treatment records from Memorial Hospital, dated in May 2000, showed that the Veteran was seen in the emergency room and complained of a two day history of lightheadedness and vertigo.  He also reported decreased hearing on the left side and a left-sided headaches, but no specific ringing or rushes were heard.  Vestibular neuritis was diagnosed.  In May 2000 an MRI (magnetic resonance imaging) was performed for hearing loss and possible tumor, and the impression was normal MRI of the brain.

STRs from the Veteran's period of service in the Reserves further show that in an annual medical certificate (AF Form 895), dated in February 2001, the Veteran indicated he was deaf in the left ear.  He also reported he had been seen by an ear specialist, and was told he had normal hearing in his right ear, and that he should be able to perform in a normal manner.  

Service records show that the Veteran's military occupational specialty was crew chief, working around aircraft.

On VA examination in June 2004, the examiner noted profound sensorineural hearing loss in the left ear.  Additionally, the examiner noted a history of treatment for an inner ear infection in March 2000 and reported this to be the date of onset of the Veteran's left ear hearing loss.  The examiner then opined that the Veteran's left ear hearing loss was unrelated to acoustic trauma in service because it was sudden in nature and inconsistent with noise exposure.

In an April 2010 Board hearing, the Veteran testified to noise exposure in service while working in field maintenance as a crew chief.  He also indicated that he had been treated for an inner ear infection in 2000 with sudden hearing loss in the left ear.  He reported that, according to his physician, the hearing loss caused by the infection should have been temporary, but because it was permanent, the physician indicated that the Veteran's hearing loss would have likely occurred eventually, but was brought on sooner by the infection.  The Veteran also stated that he had experienced some left ear hearing loss prior to the infection.

On VA examination in July 2010, the Veteran reported that during active military duty he worked in field maintenance for two years, driving tractors on the flight line, starting aircraft engines, and being around B52s, KC135s, car/truck/bus diesel engines, C5s, ambulance sirens, and a siren on top of building on base.  He reported that his Reserve duty work included working on flight lines as a C130 crew chief, with the use of hearing protection.  His recreational noise exposure including going to concerts and using lawn mowers and chainsaws without hearing protection.  The diagnoses included profound left ear sensorineural hearing loss with a possible conductive component.  The examiner opined that the Veteran's hearing loss and tinnitus were not related to military service, "as hearing loss was diagnosed in 2000, which is 8 yrs (sic) post discharge from active duty,  and as [the Veteran] stated, was following illness, with sudden hearing loss and tinnitus noted in 3/2000".  

In correspondence dated in August 2010, the Veteran reported he had discovered medical information addressing the effect of prescription drugs on hearing and provided internet source information concerning ototoxic drugs.  He stated that his own independent research revealed that anti-depressant and non-steroidal anti-inflammatory drugs were included as ototoxic and that he had been provided these medications during active service.  

On VA examination in April 2011, the examiner noted that the date of onset of the Veteran's left ear hearing loss was March 28, 2000, and that the course since onset was progressively worse.  The examiner noted that the Veteran reported he was working in the office on that date, doing his civilian job, and suddenly got dizzy and sick and vomited.  He further reported that he lost hearing instantly, that the ER physician diagnosed an inner ear infection, and that an MRI was done but no conclusion was reached about the cause of sudden hearing loss.  The Veteran reported he worked full time as an auditor for the City of Tulsa for 7 years.  He also reported he had worked in finance since his discharge, and that he left the Reserves in December 2002 due to eligibility.  The diagnosis was listed as "alleged left ear hearing loss", and the problem associated with this diagnosis was listed as "left ear hearing loss".  The examiner concluded that the Veteran's alleged left ear hearing loss (excluding acoustic trauma evaluated by audiology C&P evaluation) was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge, to include medications for mental health conditions and/or left ear conditions.  The VA examiner also opined that the Veteran's left ear hearing loss was at least as likely as not a result of the May 2000 event described by him, and was not caused by and/or worsened by an already service-connected disability.  The examiner also noted that the Veteran related his current hearing deficit to the May 2000 episode.  Finally, the examiner indicated that a review of the up-to-date medical online reference tool did not relate any hearing loss or statistically significant tinnitus to any current or past medications for mental health and/or left ear allegations.

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477- 78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation, are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Service connection may also be established on a secondary basis for a disability which is found proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448; see also 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006).

Service connection for certain chronic diseases, including sensorineural hearing loss (as organic disease of the nervous system) will be presumed if such disease becomes manifest to a compensable degree within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran has essentially offered two theories of entitlement as to the etiology of his left ear hearing loss.  He initially reported that his hearing loss was related to the incident in March 2000 wherein he had a sudden onset of hearing loss.  He has also indicated that his left ear hearing loss is due to exposure to excessive noise working on/near the flight line in active and Reserve service.  

First, the Board notes that the Veteran has a current left ear hearing loss disability, for VA purposes, pursuant to 38 C.F.R. § 3.385; as opposed to the right ear for which he has essentially normal hearing.

Reviewing the various audiograms from service, the Board notes that STRs show that the Veteran exhibited some degree of hearing loss, in both the left and right ears, during his active duty service.  In that regard, the Board notes that in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  In addition, the Board notes that the Veteran has contended, and his service records corroborate his contentions, that he was exposed to noise on the flight line and from aircraft in service.  Thus, it is recognized that the Veteran was exposed to noise during active duty service and that he apparently experienced some level of hearing loss in service, but that since service he has essentially normal right ear hearing loss and only left ear hearing loss disability.  Moreover, the record also shows that in May 2000 - during his period of serving in the Reserves - the Veteran was seen as a civilian in a private hospital complaining of a two day history of lightheadedness, vertigo, decreased hearing on the left side, and left-sided headaches, but no specific ringing.  The diagnosis was vestibular neuritis, and an MRI was performed for hearing loss and possible tumor, but the impression was normal MRI of the brain.  The record also shows that the Veteran has repeatedly described this episode as the onset of his left ear hearing loss. 

The next question to be resolved then is whether the Veteran's current left ear hearing loss (current disability) is causally related to service or to a service-connected disability.  38 C.F.R. §§ 3.303, 3.310.  In that regard, the Board notes that three VA examiners have addressed the question of causation.  On VA examination in June 2004, the examiner opined that the Veteran's left ear hearing loss was unrelated to acoustic trauma in service because it was sudden in nature and inconsistent with noise exposure.  On VA examination in July 2010, the examiner opined that the Veteran's hearing loss was not related to military service, as hearing loss was diagnosed in 2000, which the examiner (incorrectly) noted was 8 years after discharge from active duty.  The examiner also noted that the Veteran had stated that his hearing loss was following an illness, with sudden hearing loss in March 2000.  Finally, on the VA examination in April 2011, the examiner noted that the date of onset of the Veteran's left ear hearing loss was in March 2000, and had progressively worsened.  The examiner concluded that the Veteran's left ear hearing loss was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge, to include medications for mental health conditions and/or left ear conditions.  The examiner opined that the Veteran's left ear hearing loss was at least as likely as not a result of the May 2000 event described by him, and was not caused by and/or worsened by an already service-connected disability.  

The Board acknowledges that in April 2011, the VA examiner provided an opinion that lacks some clarity, however, the gist of the opinion appears to be clear - that the Veteran's current left ear hearing loss had an onset in March 2000, and was not incurred in or aggravated by service, or within one year of service.  Further, the examiner opined that the Veteran's left ear hearing loss was not related to any service-connected disability or to any medications for any service-connected disability.  Thus, the Board finds that essentially the findings and conclusions of the opinion are pertinent and probative of the issue of whether the Veteran's left ear hearing loss is related to service or to any service-connected disability.  Moreover, the VA examiner's opinions included a review of the claims folder, cited to the rationale behind the opinion, and provided an explanation for the opinion.  Save for the medical literature submitted regarding ototoxic medication which was not accompanied by any competent medical opinion or explanation specific to the Veteran, the Veteran has not presented any competent medical evidence to the contrary of the VA examiners' opinions.  

The Board acknowledges the Veteran's belief that his current left ear hearing loss is related to noise exposure in service.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; Buchanan, supra.  He is certainly competent to report exposure to loud noise in service as well as to report any left ear hearing loss symptoms he may have experienced in service.  However, the Board does not believe that linking in-service noise exposure to the onset of bilateral sensorineural hearing loss, as contrasted to merely reporting hearing loss symptoms in service, is subject to lay diagnosis.  That is to say, the Board finds no basis for concluding that a lay person, such as the Veteran, would be capable of discerning whether he had bilateral sensorineural hearing loss related to exposure to noise in service, in the absence of specialized training.  

With consideration of the record and the absence of any medical opinion suggesting a causal link between the Veteran's left ear hearing loss and noise exposure in service, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim of service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


